Citation Nr: 0947195	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-13 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel
INTRODUCTION

The Veteran served on active duty from 1966 to 1968 and from 
1978 to January 1995 when he retired.  His awards and 
decorations included the Purple Heart.  He died in August 
2003, and the appellant is his s widow.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
RO.  

The Board remanded the matter to the RO for additional 
development in October 2007.  


FINDINGS OF FACT

1.  The Veteran died in August 2003 as the result of 
metastatic malignant melanoma.  

2.  At the time of the Veteran's death, service connection 
was in effect for a painful right wrist following three 
surgeries for ganglion cysts, evaluated as 10 percent 
disabling, and for right shoulder tendonitis, hemorrhoids and 
the residuals of bilateral inguinal hernia repairs, each 
rated at a nooncompensable level.  

3.  The Veteran is not shown to have manifested complaints or 
findings of malignant melanoma in service or during the one-
year presumptive period thereafter.  

4.  The appellant failed to respond to VA's request for 
competent evidence to support her lay assertions by showing 
that the Veteran's metastatic malignant melanoma was 
clinically present earlier than five years after his 
retirement from active service in January 1995.  

5.  The fatal metastatic malignant melanoma is not shown to 
be due to Agent Orange exposure or another event or incident 
of the Veteran's lengthy period of active service.  

5.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the Veteran's demise.  


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by metastatic 
malignant melanoma was not due to disease or injury that was 
incurred in or aggravated by active service; nor may it be 
presumed to have been incurred therein; nor may it be 
presumed to be due to Agent Orange exposure. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309(e), 3.309(a) 3.310(a), (2009).  

2.  A service-connected disability is not shown to have 
caused or contributed materially or substantially in 
producing the Veteran's demise.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of Death

Dependency and indemnity compensation (DIC) is available 
under the provision of 38 U.S.C.A. § 1310(a) to a surviving 
spouse, children, and parents who can establish, among other 
things, that the veteran died from a service-connected 
disability.  38 U.S.C.A. §§ 1310, 1311.  Service connection 
for the cause of the veteran's death can be established by 
showing that a service-connected disability was either (1) 
the principal cause of death or (2) a contributory cause of 
death.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was (1) the 
immediate or underlying cause of death or (2) etiologically-
related to the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principle cause.  It must be shown that it contributed 
substantially or materially, that it combined to cause death, 
that it aided or assisted in the production of death.  It is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  

Here, the cause of the Veteran's death is shown to have been 
due to extensive metastatic changes resulting from malignant 
melanoma.  The appellant asserts that the fatal cancer was 
due to the Veteran being exposed to herbicides while serving 
in the Republic of Vietnam.  


Service Connection for Metastatic Malignant Melanoma

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

The law provides that for veterans who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending May 7, 1975, service connection may be presumed 
for certain diseases enumerated by statute and regulations 
that become manifest within a particular period, if any such 
period is prescribed.  

The specified diseases are shown to include: Chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic 
lymphocytic leukemia, multiple myeloma, prostate cancer, 
acute and subacute peripheral neuropathy, AL amyloidosis, 
respiratory cancers (cancers of the lung, bronchus, trachea, 
or larynx), and diabetes mellitus (Type 2).  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102- 
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

Proof of direct service connection between exposure and 
disease entails showing that exposure during service actually 
caused the malady which develops years later. Actual 
causation carries a very difficult burden of proof.  See 
Combee, 34 F.3d at 1042.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Here, the evidence shows that the Veteran did perform active 
service in the Republic of Vietnam during the Vietnam Era.  

However, malignant melanoma is not included in the list of 
conditions that can be presumptively linked to Agent Orange 
exposure.  Consequently, service connection for metastatic 
malignant melanoma may not be granted on a presumptive basis.  
See 38 C.F.R. § 3.309(e).  

Since service connection may not be allowed on a presumptive 
basis, the appellant must submit competent evidence to 
support her claim.  

The service treatment records in this regard do not show 
complaints or findings of malignant melanoma during the 
Veteran's period of active duty.  Moreover, the appellant has 
not submitted any medical evidence to support her lay 
assertions that the fatal malignant melanoma was due to Agent 
Orange exposure.  

The September 2003 privately conducted autopsy report 
indicates that the Veteran had first been discovered to have 
malignant melanoma approximately three and one half years 
prior to his death.  However, this would date the onset of 
the cancer to no earlier than five years after his retirement 
from active duty.  

To the extent the appellant asserts that the Veteran's 
malignant melanoma was related to his military service, 
including exposure to Agent Orange, she is not shown to have 
requisite medical expertise to render a competent opinion.  
Hence, her lay statements alone are not sufficient to support 
a claim of service connection. See Espiritu, supra.  

With respect to the "Agent Orange Review" article submitted 
by the appellant, such medical articles or treatises alone 
cannot constitute competent evidence by showing with any 
degree of certainty such that, under the facts of this 
specific case, the malignant melanoma was due to Agent Orange 
exposure.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. 
West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 
509 (1998).  

This information was not accompanied by an opinion by any 
medical expert linking the Veteran's own metastatic malignant 
melanoma to his exposure to herbicides.  

As the law does not provide for presumptive service 
connection based on exposure to herbicides for malignant 
melanoma, and as there is no other medical evidence 
establishing a nexus, service connection for metastatic 
malignant melanoma is not warranted.  

Because a service-connected disability is not shown to have 
caused or contributed in any way in producing the Veteran's 
demise, the claim of service connection for cause of the 
Veteran's death must be denied.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented at 38 
C.F.R. § 3.159 (2008), amended VA's duties to notify and 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.

First, VA has a duty under VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim, and the division of 
responsibility between the appellant and VA for obtaining 
that evidence.  

In this regard, an October 2003 letter to the appellant from 
the Agency of Original Jurisdiction (AOJ) specifically 
notified her of the substance of VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection for cause of death.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 
53 (2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
38 U.S.C.A. § 5103(a)-compliant notice.  

The October 2003 VCAA notice letter to the appellant provided 
both an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition, and an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  

The Board notes that a statement of the conditions for which 
the Veteran was service connected at the time of his death 
was not included in the notice letter; however, the 
appellant's claim is based on a condition that was not 
service connected.  She has consistently contended that 
exposure to Agent Orange contributed to his death.  

Also, the Board's October 2007 remand gave the appellant an 
additional opportunity to submit evidence.  Thus, the Board 
finds that the appellant was not prejudiced by any inadequate 
notice, and that there is no reason to believe a different 
result would have been obtained had any error not occurred.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Second, VA has a duty under VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002). There is no indication that 
there is any additional relevant evidence to be obtained by 
VA.  

Significantly, the appellant also failed to respond to 
letters recently sent by VA asking her to submit medical 
records dealing with the treatment of the Veteran's fatal 
melanoma since service.  .  

Although a VA medical opinion was not requested to ascertain 
whether the Veteran's metastatic malignant melanoma was 
caused by Agent Orange exposure, the Board finds that such 
examination was not required to decide this case.  

Lacking any competent or credible evidence suggesting the 
presence of malignant melanoma in service or during the first 
year thereafter or linking the cancer to any documented event 
or incident of service, a medical opinion would be not better 
than speculative in nature.  Hence, there is no reasonable 
possibility that a VA opinion would aid in substantiating the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board determines that VA has made reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to aid in substantiating her claim.  



ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


